Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0022] of the specification filed on 5/20/19 (clean version), it is suggested to add --according to the present invention-- after “polymer fuel cell”.
In [0002] and [0097], “gas diffusion layer” should read as “gas diffusion electrode”
Appropriate correction is required.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Mary Adams on 22 December 2021.

The application has been amended as follows: 
1. (Currently Amended) A gas diffusion electrode comprising a conductive porous substrate and a microporous layer, 
wherein the microporous layer comprises at least a first microporous layer and a second microporous layer; 
a 
wherein the second microporous layer contains electrically conductive fine particles and a second hydrophobic polymer and is located on a substrate is located on an outermost surface of the gas diffusion electrode, on the side of the first microporous layer which is opposite to the 
wherein the first hydrophobic polymer is a resin having a melting point lower than a 

Reasons for Allowance
Applicant’s arguments and Translation of Foreign Priority Documents filed 08 December 2021 with respect to present claim rejections have been fully considered.  The Hashimoto reference (US 2018/0219228) is disqualified as prior art. Applicant’s remarks regarding objections to the drawings have been fully considered and the objection to the drawings has been withdrawn.

The following is an examiner’s statement of reasons for allowance: The qualifying prior art does not teach or suggest the limitation of Claim 1 including
“wherein the first microporous layer contains electrically conductive fine particles and a first hydrophobic polymer and is located on a side of the microporous layer which is in contact with the conductive porous substrate; 
wherein the second microporous layer contains electrically conductive fine particles and a second hydrophobic polymer and is located on a side of the microporous layer that is opposite to the side of the first microporous layer which is in contact with the conductive porous substrate, and the conductive 
wherein the first hydrophobic polymer is a resin having a melting point lower than a melting point of the second hydrophobic polymer, and wherein the first microporous layer has a thickness of 9.9 um or more and 50 um or less.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723